Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The previous claim objections are withdrawn. However, a new claim objection is raised in view of the amendments to the claims as discussed below in the following Detailed Action.

Double Patenting
The terminal disclaimer has been approved by the Office and the double patenting rejection is withdrawn.

35 U.S.C. 112 Rejection
The 35 U.S.C. 112 Rejection is withdrawn.

35 U.S.C. 101 Rejection
The 35 U.S.C. 101 Rejection is maintained and claims 1-17 are rejected under 35 U.S.C. 101 because they encompass nonstatutory subject matter.
Claims 1-16 are directed to a transaction processing module. Applicant’s Specification describes a module may be used to generally represent software (Specification at page 36/par. 122). Thus, the transaction processing module may be interpreted as software and claims 1-16 are accordingly directed to a program per se. Claims 1-16 fail to fall within a statutory category of invention. They are directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. They are also clearly not directed to a composition of matter. Therefore, they are non-statutory under 35 U.S.C. 101.
Claim 17 is directed to a rendering system comprising the transaction processing module of claim 1. As the transaction processing module of claim 1 is directed to a program per se, claim 17 is likewise directed to a program per se in reciting a system solely composed of a program corresponding to the transaction processing module of claim 1. Therefore, claim 17 is likewise non-statutory under 35 U.S.C. 101 for the same reasons discussed above as to claim 1. 
Applicants argue claims 1-17 are statutory for reciting the computer program in conjunction with a physical structure. Examiner respectfully disagrees.
Applicants assert the use of the word “processing” to modify “module” is enough to confer a structural limitation onto the “module”. Again, Applicant’s Specification describes its module may be represented as software (Specification at page 36/par. 122) and the mere addition of the word “processing” does not change the nature of the “module” as software. 
Furthermore, Claim 1 merely recites that the transaction processing module is to be used in a rendering system. Thus, claim 1 does not require the transaction processing module to be structurally and functionally interconnected with the “rendering system”. Aside from the aforementioned “rendering system”, claim 1 fails to disclose any additional language which could be interpreted as structure. For example, the body of claim 1 merely recites actions that the transaction processing module may be configured to perform but fails to disclose any structural elements.
Therefore, the 35 U.S.C. 101 Rejection of claims 1-17 is maintained.

35 U.S.C. 103 Rejection
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Claims 1, 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (U.S. Patent Application Publication 2014/0267260 A1, hereinafter “Hakura”) in view of Bhiravabhatla et al. (U.S. Patent Application Publication 2018/0190021 A1, hereinafter “Bhiravabhatla”).
For independent claim 1, Applicants argue the references fail to disclose selecting a plurality of relevant vertices from the plurality of vertices in the strip based on a provoking vertex, the plurality of relevant vertices comprising the particular vertex and at least one other vertex from the plurality of vertices in the strip, and selecting the plurality of viewports to comprise, for each of the plurality of relevant vertices, the viewport associated with that relevant vertex. Examiner respectfully disagrees.
Hakura discloses its graphics processor receives information identifying the unique vertices of a strip of a plurality of vertices where each of the plurality of vertices of the strip is associated with a viewport for projection (Fig. 2; page 2/par. 33 and page 3/par. 37-38). Hakura discloses the unique vertices of the strip are projected to generate transformed two-dimensional coordinate data for multiple viewports associated with a corresponding primitive of the unique vertices and other primitives in the strip (Fig. 2; page 2/par. 22 and 33; and page 3/par. 37-38). Hakura discloses the selection of a plurality of relevant vertices from the plurality of vertices in the strip comprising the unique vertices for each primitive of the strip and at least one other vertex shared with another primitive of the strip is projected and transformed to a set of viewports associated with the unique vertices of each primitive of the strip and associated with the at least one other vertex shared with the other primitive of the strip to select the multiple viewports associated with the strip (Fig. 2; page 2/par. 33; and page 3/par. 37-38). Hakura discloses the unique vertices for each primitive in a strip has a corresponding provoking vertex with an associated per-primitive specific mask for controlling the transformation and output of that primitive and associated vertices for the corresponding viewports associated with that primitive (page 2/par. 33; page 4/par. 56 and page 5/par. 61).
Therefore, the combination of Hakura and Bhiravabhatla discloses the limitations of claim 1. 
For claims 8 and 16-19, Applicants argue for their allowance based on their similarities or dependence to claim 1. It follows claims 8 and 16-19 are rejected for the same reasons discussed above as to claim 1 and in the following Detailed Action.



DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:

For claim 13, Examiner believes this claim should be amended in the following manner:
The transaction processing module of claim 11, wherein: 
the rendering system is configured to form one or more triangle primitives from the plurality of vertices in the strip, each triangle primitive comprising a leading vertex, a middle vertex and a trailing vertex, and 
the transaction processing module is configured to associate the iteration identifiers with the plurality of viewports so as to cause the viewport transformation module to perform the viewport transformation for the viewport associated with the particular vertex in a first iteration, and perform the viewport transformations for the viewports associated with the at least one other vertex in one or more subsequent iterations.

Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because they encompass nonstatutory subject matter.
Claims 1-16 are directed to a transaction processing module. Applicant’s Specification describes a module may be used to generally represent software (Specification at page 36/par. 122). Thus, the transaction processing module may be interpreted as software and claims 1-16 are accordingly directed to a program per se. Claims 1-16 fail to fall within a statutory category of invention. They are directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. They are also clearly not directed to a composition of matter. Therefore, they are non-statutory under 35 U.S.C. 101.
Claim 17 is directed to a rendering system comprising the transaction processing module of claim 1. As the transaction processing module of claim 1 is directed to a program per se, claim 17 is likewise directed to a program per se in reciting a system solely composed of a program corresponding to the transaction processing module of claim 1. Therefore, claim 17 is likewise non-statutory under 35 U.S.C. 101 for the same reasons discussed above as to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (U.S. Patent Application Publication 2014/0267260 A1, hereinafter “Hakura”) in view of Bhiravabhatla et al. (U.S. Patent Application Publication 2018/0190021 A1, hereinafter “Bhiravabhatla”) (all references made of record of the IDS submitted 3/02/2021).

For claim 1, Hakura discloses a transaction processing module for use in a rendering system (disclosing a system (Fig. 9; page 5/par. 72) to perform three-dimensional rendering (page 1/par. 16) where the system includes a graphics processor 906 as a transaction processing module to perform processing of a transaction such as viewport transformation (Fig. 9; pages 1-2/par. 20-22)), the transaction processing module configured to: receive information identifying a particular vertex of a plurality of vertices in a strip, each of the plurality of vertices in the strip associated with a viewport (disclosing its graphics processor receives information identifying the unique vertices of a strip of a plurality of vertices where each of the plurality of vertices of the strip is associated with a viewport for projection (Fig. 2; page 2/par. 33 and page 3/par. 37-38)); 
select a plurality of viewports for viewport transformation of the particular vertex (disclosing the unique vertices of the strip are projected to generate transformed two-dimensional coordinate data for multiple viewports associated with a corresponding primitive of the unique vertices and other primitives in the strip (Fig. 2; page 2/par. 22 and 33; and page 3/par. 37-38)), by: selecting a plurality of relevant vertices from the plurality of vertices in the strip based on a provoking vertex, the plurality of relevant vertices comprising the particular vertex and at least one other vertex from the plurality of vertices in the strip, and selecting the plurality of viewports to comprise, for each of the plurality of relevant vertices, the viewport associated with that relevant vertex (disclosing the selection of a plurality of relevant vertices from the plurality of vertices in the strip comprising the unique vertices for each primitive of the strip and at least one other vertex shared with another primitive of the strip is projected and transformed to a set of viewports associated with the unique vertices of each primitive of the strip and associated with the at least one other vertex shared with the other primitive of the strip to select the multiple viewports associated with the strip (Fig. 2; page 2/par. 33; and page 3/par. 37-38); disclosing the unique vertices for each primitive in a strip has a corresponding provoking vertex with an associated per-primitive specific mask for controlling the transformation and output of that primitive and associated vertices for the corresponding viewports associated with that primitive (page 2/par. 33; page 4/par. 56 and page 5/par. 61)); and send viewport transformation data to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports (disclosing the graphics processor comprises a graphics processing pipeline with a portion of the pipeline to perform the viewport transformation such as a viewport transform unit 412 as a viewport transformation module (Figs. 3-4; page 3/par. 42 and page 4/par. 58); disclosing the transformation of untransformed three-dimensional coordinate data to transformed two-dimensional coordinate data for the unique vertices of the strip where the unique vertices of the strip are projected to generate the transformed two-dimensional coordinate data for multiple viewports associated with corresponding primitives in the strip (Fig. 2; page 2/par. 22 and 33; and page 3/par. 38)).
 Hakura does not specifically disclose instructions for viewport processing.
However, these limitations are well-known in the art as disclosed in Bhiravabhatla.
Bhiravabhatla similarly discloses a system and method for transforming vertices of primitives for replication across multiple viewports (page 1/par. 1, page 3/par. 36-37 and page 7/par. 98). Bhiravabhatla explains its system implements instruction sets of instructions for distribution to various execution units and hardware for performing the functions of the system such as viewport transformation (page 7/par. 98; page 8/par. 103; and page 12/par. 145). It follows Hakura may be accordingly modified with the teachings of Bhiravabhatla to implement instructions for viewport transformation for execution by its viewport transformation module.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Hakura with the teachings of Bhiravabhatla. Bhiravabhatla is analogous art in dealing with a system and method for transforming vertices of primitives for replication across multiple viewports (page 1/par. 1, page 3/par. 36-37 and page 7/par. 98). Bhiravabhatla discloses its use of instructions is advantageous in appropriately controlling the operation of execution units and hardware in appropriately implementing the functions of a system (page 8/par. 103; and page 12/par. 145). Consequently, a PHOSITA would incorporate the teachings of Bhiravabhatla into Hakura for appropriately controlling the operation of execution units and hardware in appropriately implementing the functions of a system. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 8, depending on claim 1, Hakura as modified by Bhiravabhatla discloses wherein: the rendering system is configured to form one or more primitives from the plurality of vertices in the strip, each primitive comprising N vertices, and the at least one other vertex comprises N-1 other vertices (Hakura discloses one or more primitives are formed from the vertices in the strip where each primitive with its own set of vertices is associated with a corresponding set of viewports so that the vertices for each primitive are projected and transformed to a set of viewpoints associated with each primitive (Fig. 2; page 3/par. 37-38) and, in the situation where the first vertex and the at least one other vertex belong to the same primitive, it is understood or obvious, after the selection of one of the vertices of the primitive to be the particular vertex, the at least one other vertex must comprise the remaining N-1 vertices within the primitive where N is the number of vertices in the primitive).

For claim 16, depending on claim 1, Hakura as modified by Bhiravabhatla discloses wherein the transaction processing module is embodied in hardware on an integrated circuit (Hakura discloses its graphics processor 906 as the transaction processing module to perform viewport transformation (Fig. 9; pages 1-2/par. 20-22; and page 3/par. 42) and further explains the graphics processor may be embodied as a semiconductor platform on an integrated circuit (pages 5/par. 73-74)).

For claim 17, Hakura as modified by Bhiravabhatla discloses a rendering system comprising the transaction processing module (Hakura discloses a system (Fig. 9; page 5/par. 72) to perform three-dimensional rendering (page 1/par. 16) where the system includes a graphics processor 906 as a transaction processing module to perform viewport transformation (Fig. 9; pages 1-2/par. 20-22; and page 3/par. 42)) as set forth in claim 1 (see above as to claim 1).

For claim 18, Hakura as modified by Bhiravabhatla discloses a method of selecting, in a rendering system, viewports for viewport transforming a vertex, the method comprising steps performed by the transaction processing module of claim 1 (see above as to claim 1).

For claim 19, Hakura as modified by Bhiravabhatla discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description (Bhiravabhatla discloses a machine readable medium such as memory for storing a hardware model in a hardware description language of a structure of an integrated circuit (pages 15-16/par. 186-189) and it follows Hakura may be accordingly modified with the teachings of Bhiravabhatla to implement memory for storing a model of its graphics processor as its viewport transformation module as an integrated circuit for manufacture) of the transaction processing module as set forth in claim 1 (see above as to claim 1) that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the transaction processing module (Bhiravabhatla discloses an IP core development system as an integrated circuit manufacturing system for manufacturing the integrated circuit in accordance with the stored hardware model of its integrated circuit (pages 15-16/par. 186-189) and it follows Hakura may be accordingly modified with the teachings of Bhiravabhatla to implement an integrated circuit manufacturing system for appropriately manufacturing an integrated circuit embodying its graphics processor as its viewport transformation module).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613